¶1 This case involves a property tax refund action involving the 2002 tax assessments for four real and personal property tax accounts owned by Advanced *87Silicon Materials, L.L.C. (ASiMI). ASiMI filed suit against Grant County for a refund of property taxes paid under protest in 2003 pursuant to RCW 84.68.020, alleging that Grant County imposed unlawful and excessive taxes on ASiMI’s properties for the 2002 tax year. The superior court granted partial summary judgment to ASiMI on a key legal issue from which Grant County filed an interlocutory appeal directly with this court.
Fairhurst, J.
*87¶2 Grant County uses a four-year cyclical valuation system pursuant to RCW 84.41.041, meaning roughly one-fourth of the real properties within Grant County’s authority are revalued for property tax purposes each year. ASiMI’s real properties were last inspected and revalued in 1999. The assessed values of ASiMI’s properties in the years 2000, 2001, and 2002 were based on the 1999 valuations. The issue before us is whether the superior court was correct in ordering that, despite the fact that under Grant County’s cyclical revaluation system properties are only revalued once every four years, ASiMI should be allowed to establish a midcycle fair market value for its properties as of January 1, 2002. We reverse the superior court.1
I. FACTS
¶3 At all times relevant to this lawsuit, the Grant County assessor used a four-year revaluation cycle for real estate. Under this system, real properties were physically inspected and revalued once every four years, with no annual statistical updates between revaluations.2 This plan was approved by the Department of Revenue. Personal proper *88ties were generally listed and assessed annually based on value as of January 1 of each assessment year.
¶4 In 2002, ASiMI had three real and one personal property tax accounts in Grant County. When assessments were made in 2002, the assessor had last revalued ASiMI’s real properties in 1999. The 1999 values were carried forward to assessment years 2000, 2001, and 2002, altered only for physical additions and deletions.
f 5 ASiMI alleges that the 2002 real property assessment (based on the 1999 valuation) overshot the value of its properties as of January 1, 2002, by almost $200 million. It filed suit in Kittitas County Superior Court seeking a judgment against Grant County for a refund of taxes in the amount of $2,794,298.58.
¶6 ASiMI filed a motion for partial summary judgment asking the superior court to determine the correct appraisal date for the 2002 property tax assessment. ASiMI argued that resolution of this legal issue was necessary so that the parties could “prepare and present their valuation evidence as of the correct appraisal date.” Clerk’s Papers (CP) at 16. ASiMI contends that January 1, 2002, is the correct valuation date for the 2002 assessments, citing RCW 84.36.005 and RCW 84.40.020. The county, relying on its cyclical revaluation authority under RCW 84.41.041, argues that the correct valuation date was January 1, 1999 — the date on which the property was last inspected and revalued under its four-year cycle.
¶7 The superior court granted partial summary judgment in favor of ASiMI and established January 1, 2002, as the proper valuation date for determining the validity of ASiMI’s 2002 tax assessment. In its memorandum decision, the trial court ruled that “RCW 84.36.005 and RCW 84-.40.020 require the assessment be based on the value of the property on January 1, 2002.” CP at 199. As such, the trial court ruled that the county’s valuation established in 1999 and carried forward to 2002
can be challenged and if plaintiff establishes by clear, cogent and convincing evidence that the value of its property on *89January 1, 2002 was less than that which was used by the Grant County Assessor for the assessment, the plaintiff will have sustained its burden to lower the valuation to the corrected value.
CP at 200.
f 8 The county moved this court for discretionary review of the superior court’s order upon motion for partial summary judgment. ASiMI agreed in its response that review was appropriate under RAP 2.3(b)(4) because the order involves a controlling question of law as to which there is substantial ground for a difference of opinion, and immediate review may materially advance the termination of the litigation.
II. ISSUE
¶9 Where a county revalues real properties once every four years, but a property owner challenges a property tax assessment in a year in which the property is not revalued, what is the proper year the litigants must use to prove the true and fair value of the property at issue: the midcycle year in which the assessment is being challenged or the year the property was last revalued by the county?
III. ANALYSIS
 flO The parties agree that the legal question presented in this case centers around the interpretation of and interplay between several statutory provisions, notably RCW 84.36.005, RCW 84.40.020, and RCW 84.41.030. We review de novo decisions based on statutory interpretation. Dep’t of Ecology v. Campbell & Gwinn, L.L.C., 146 Wn.2d 1, 9, 43 P.3d 4 (2002). Our chief goal in analyzing and applying a statute is to give effect to the legislature’s intent, “and if the statute’s meaning is plain on its face, then the court must give effect to that plain meaning as an expression of legislative intent.” Id. at 9-10. The plain meaning of a statute “is discerned from all that the Legislature has said in the statute and related statutes which disclose legisla*90tive intent about the provision in question.” Id. at 11. If a statute might be accorded more than one reasonable meaning after this inquiry, “the statute is ambiguous and it is appropriate to resort to aids to construction, including legislative history.” Id. at 12. “We avoid readings of statutes that result in unlikely, absurd, or strained consequences.” Glaubach v. Regence BlueShield, 149 Wn.2d 827, 833, 74 P.3d 115 (2003).
RCW 84.36.005
fll Chapter 84.36 RCW, entitled “Exemptions,” begins by articulating the general rule that all property is subject to taxation, absent a statutory exemption:
[a]ll property now existing, or that is hereafter created or brought into this state, shall be subject to assessment and taxation for state, county, and other taxing district purposes, upon equalized valuations thereof, fixed with reference thereto on the first day of January at twelve o’clock meridian in each year, excepting such as is exempted from taxation by law.
RCW 84.36.005. The chapter then goes on to list types of properties that are exempt from taxation, as well as the applicable standards and procedures for obtaining such exemptions.
¶12 ASiMI attempts to read into RCW 84.36.005 the requirement that real property tax be measured against the property’s fair market value as of January 1 of each assessment year. But the statute is not about the proper measure of property tax; it provides the general rule that all property is subject to taxation unless a law specifically exempts it. Id. The phrase that ASiMI clings to, “fixed with reference thereto on the first day of January at twelve o’clock meridian in each year,” simply provides the date on which the “equalized valuations” of property are assigned or “fixed.” Id.; see also Webster’s Third New International Dictionary 861 (1993) (defining “fix” as, among other things, to “set or place definitely,” or “to assign precisely : settle on : determine, define”); id. at 1414 (defining “meridian” as *91midday). The statute does not define what an “equalized valuation [ ]” of property is and how it is determined. The plain language of RCW 84.36.005 does not require counties to conduct annual valuations nor does it require midcycle assessments to be based on the fair market value of property on January 1 of each assessment year.
RCW 84.40.020
¶13 Chapter 84.40 RCW, captioned “Listing of Property,” contains several provisions prescribing how counties should value different types of properties. It begins, however, with a rule regarding assessment. RCW 84.40.020 provides in relevant part that “[a] 11 real property in this state subject to taxation shall be listed and assessed every year, with reference to its value on the first day of January of the year in which it is assessed.” ASiMI relies on this language in RCW 84.40.020, which is similar to the language ASiMI relies on in RCW 84.36.005 for its proposition that midcycle assessments are required to be based upon the fair market value of property as of January 1 of that assessment year.
¶14 Like RCW 84.36.005, RCW 84.40.020 refers to the value of the property that was fixed or assigned to the property as of January 1 of each assessment year. It requires annual assessments — not annual valuations. RCW 84-.40.020 says nothing of the basis on which the value of real property must be determined. See RCW 84.40.020; RCW 84-.04.020 (defining “value” as the “ ‘assessed value of property’ as defined in RCW 84.04.030”); RCW 84.04.030 (defining “ ‘[assessed value of property’ ” as “the aggregate valuation of the property subject to taxation by any taxing district as placed on the last completed and balanced tax rolls of the county preceding the date of any tax levy”). Other provisions within chapter 84.40 RCW prescribe the basis for calculating value of property, but they do not specify when and how often the values must be calculated. See, e.g., RCW 84.40.030 (requiring all property to be “valued at one hundred percent of its true and fair value in *92money and assessed on the same basis,” but not specifying how often the valuations must be conducted); RCW 84-.40.033 (describing procedure for valuing timber and timber-lands); RCW 84.40.036 (valuation of vessels); RCW 84.40.037 (valuation of computer software). The plain language of RCW 84.40.020 does not require midcycle assessments to be based on the fair market value of property as of January 1 of each assessment year.
RCW 84.41.030
 ¶15 Once property value has been initially determined pursuant to chapter 84.40 RCW, chapter 84.41 RCW governs the timing and procedure for subsequent valuations or revaluations. Chapter 84.41 RCW, entitled “Revaluation of Property,” was enacted “to require general revaluation of property throughout the state” in response to “widespread inequality and nonuniformity in valuation of property.” RCW 84.41.010.3 Pursuant to RCW 84.41.030,
[e]ach county assessor shall maintain an active and systematic program of revaluation on a continuous basis, and shall establish a revaluation schedule which will result in revaluation of all taxable real property within the county at least once each four years and physical inspection of all taxable real property within the county at least once each six years. Each county *93assessor may disregard any program of revaluation, if requested by a property owner, and change, as appropriate, the valuation of real property upon the receipt of a notice of decision received under RCW 36.70B.130, 90.60.160, or chapter 35.22, 35.63, 35A.63, or 36.70 RCW pertaining to the value of the real property.
(Reviser’s note omitted.) Thus, counties are legislatively authorized to conduct revaluations of properties within their taxing districts as seldom as once every four years as long as such revaluations are achieved through a “systematic program of revaluation.” RCW 84.41.030. Additionally, counties employing, for example, a four-year cycle of revaluation are actually prohibited from conducting revaluations out-of-cycle absent a statutory exception. Id. It is apparent that the legislature favored uniformity in the frequency of revaluations within a given taxing district over any aspiration of achieving annual revaluations. Id.; see also Burlington N., Inc. v. Johnston, 89 Wn.2d 321, 334, 572 P.2d 1085 (1977) (noting that the constitutional requirement of uniformity is “more insistent” than achieving a statutory level of assessment).4
¶16 Chapter 84.41 RCW was not “intended to affect procedures whereby taxes are imposed either for local or state purposes,” but rather “concerns solely the administrative procedures by which the true and fair value in money of property is determined.” RCW 84.41.020 (emphasis added). The legislature was careful to distinguish the process of revaluation articulated in chapter 84.41 RCW from the process of “levying and imposing a tax” outlined elsewhere in the code, specifically defining the parameters of chapter 84.41 RCW to apply “only to procedures and methods *94whereby the value of property is ascertained.” Id. (emphasis added). Thus, where RCW 84.40.020 requires annual assessment “with reference to [a property’s] value on the first day of January” in each assessment year, it is referring to the “value” that is calculated according to a revaluation schedule in compliance with chapter 84.41 RCW. Assessed value (which is fixed annually) is distinct from the “true and fair value” that is determined through the processes of valuation and revaluation. RCW 84.40.030; see also Belas v. Kiga, 135 Wn.2d 913, 927, 959 P.2d 1037 (1998). Logically, then, where a county uses a cyclical revaluation system that meets the requirements of chapter 84.41 RCW, each midcycle assessment must be compared to the property’s fair market value when it was last determined — in this case, 1999. That fair market value is the property’s “value” on January 1 of each midcycle assessment year — in the present case, the “value” of ASiMI’s real properties on January 1 of 1999, 2000, 2001, and 2002 must reflect the properties’ true and fair value on January 1, 1999.
¶17 Despite the clear language of RCW 84.41.030, and the fact that counties are actually prohibited from conducting midcycle revaluations absent a statutory exception, ASiMI essentially argues that taxpayers should be allowed to conduct their own midcycle revaluations of their property whenever they believe that their property values have declined since the last time the county revalued their property according to the legislatively sanctioned program. But if ASiMI is correct, counties would have to conduct out-of-cycle revaluations every time a taxpayer alleged a declination in property value during a midcycle year, unless they simply acquiesced to every allegation. Such a system is unsupported by statute and would render meaningless the uniformity goals of cyclical revaluation programs.5 Not only *95are ASiMI’s arguments unsupported by the language of RCW 84.36.005 and RCW 84.40.020, they are also unreasonable in light of chapter 84.41 RCW. See Campbell & Gwinn, 146 Wn.2d at 11-12 (holding that the plain meaning of a statute is ascertained by looking at all related statutes).
IV. CONCLUSION
¶18 ASiMI has cited to no authority that allows taxpayers to challenge their midcycle assessments based on the true and fair value of their property as of January 1 of every year that the value of their property declines since it was last revalued. First, the statutes identified by ASiMI, RCW 84.36.005 and RCW 84.40.020, do not require that assessments be based on the true and fair value of property as of January 1 of each assessment year. They do not even provide a basis for taxpayers to challenge their annual assessments. Second, ASiMI’s interpretations are unreasonable because they do not properly examine them in conjunction with related statutes, such as chapter 84.41 RCW. See id. at 11-12. We conclude that ASiMI’s interpretations of RCW 84.36.005, RCW 84.40.020, and RCW 84-.41.030 are unreasonable and decline to adopt them.
¶19 Accordingly, we reverse the superior court’s order upon motion for partial summary judgment and remand for additional proceedings consistent with this opinion.
C. Johnson, Madsen, and Owens, JJ., and Baker, J. Pro Tem., concur.

 We previously granted ASiMI’s motion to strike two appendices to the county’s reply brief, leaving only the question of whether sanctions would be imposed against the county pursuant to RAP 10.7. We decline to impose sanctions.


 RCW 84.41.041 allows the valuation of property to be adjusted based on statistical data during the intervals between each physical inspection, but only requires an adjustment when properties are physically inspected less frequently than once every four years. As Grant County physically inspected properties once every four years, it was not required to update those valuations with statistical data.


 Article VII of our state constitution requires all taxes to “be uniform upon the same class of property within the territorial limits of the authority levying the tax.” Const, art. VII, § 1. To achieve uniformity in taxation, “[t]he legislature has set up an orderly system for revaluation” in chapter 84.41 RCW. Sator v. Dep’t of Revenue, 89 Wn.2d 338, 344, 572 P.2d 1094 (1977). “This system, based on a rational view of the practical realities of budgets, public acceptance and basic fairness has been accepted by this court as a systematic and nondiscriminatory solution to the demands of” article VII, section 1. Id. In several cases we have upheld the cyclical revaluation statute against uniformity and equal protection challenges. See, e.g., id.; Dore v. Kinnear, 79 Wn.2d 755, 763, 489 P.2d 898 (1971); Carkonen v. Williams, 76 Wn.2d 617, 633, 458 P.2d 280 (1969).
We have repeatedly said that, if the 4-year revaluation program is conducted in an orderly manner and pursuant to a regular plan, and if it is not done in an arbitrary, capricious or intentionally discriminatory manner, then it does not violate the constitution nor does any incidental inequity which flows from it. A program is not invalid just because it is imperfect; minor discrepancies will be tolerated in an otherwise acceptable statewide system.
Sator, 89 Wn.2d at 344.


 The dissent cites a ruling of the Court of Appeals claiming that a taxpayer’s request for a midcycle revaluation would not violate the uniformity requirement. Dissent at 101 (citing Fifteen-O-One Fourth Ave. Ltd. P’ship v. Dep’t of Revenue, 49 Wn. App. 300, 742 P.2d 747 (1987). That case does not support the dissent’s contention, however. The court held that a taxing authority does not violate the uniformity requirement by valuing new construction on a different cycle than other property because the value of new construction increases significantly during the year. It did not address whether a taxpayer may request a midcycle revaluation.


 Additionally, an assessed value that is higher than a property’s midcycle fair market value does not violate article VII, section 2 of our state constitution, as claimed by the dissent. Dissent at 101. That provision requires that “the aggregate of all tax levies upon real and personal property by the state and all taxing districts now existing or hereafter created, shall not in any year exceed one percent of the true and fair value of such property in money.” Const, art. VII, § 2 *95(emphasis added). Taxpayers asserting a violation of this provision must show that the cumulative total of all tax levies within the taxing district exceeds one percent of the true and fair value of the total property within that district— evidence that a specific property is being taxed more than one percent of its true and fair value is insufficient. Id.; see also Belas, 135 Wn.2d at 922-23 (under article VII, section 2, there is “no requirement that property be assessed at 100 percent of true and fair value. The validity of a particular tax levy is measured by whether aggregate levies exceed one percent of true and fair value and whether the taxpayer is being treated in accord with the uniformity requirement” of article VII, section 1); Sator, 89 Wn.2d at 343.